489 F. Supp. 2d 1290 (2007)
Leaann D. JOHNSON, Plaintiff,
v.
BLUE CROSS AND BLUE SHIELD OF ALABAMA, INC., Defendant.
Civil Action No. 04-S-3414-NE.
United States District Court, N.D. Alabama, Northeastern Division.
June 12, 2007.
Elizabeth T. Cvetetic, Elizabeth T. Cvetetic, Esq., Huntsville, AL, for Plaintiff.
Leigh Anne Hodge, Balch & Bingham LLP, Birmingham, AL, for Defendant.

ORDER
SMITH, District Judge.
This ERISA action is before the court on the parties' joint motion to vacate the court's memorandum opinion and order granting plaintiffs motion for summary judgment and denying defendant's motion for summary judgment.[1]See Fed.R.Civ.P. 60(b). From that ruling, defendant appealed to the Eleventh Circuit Court of Appeals, but the parties then settled the case during mediation.[2]
In accordance with the Eleventh Circuit's instructions in Mahone v. Ray, 326 F.3d 1176 (11th Cir.2003), the court previously reviewed the merits of the parties' joint motion to vacate, and advised the Eleventh Circuit Court of Appeals that the motion was well-taken. See id. at 1180 (stating that, "following the filing of a notice of appeal district courts do not possess jurisdiction to grant a Rule 60(b) motion," but further observing that such courts may indicate their willingness to do so and allow the parties time to request remand). The case has now been remanded. Accordingly, the motion to vacate is GRANTED, and it is ORDERED, ADJUDGED, and DECREED that the judgment in plaintiffs favor is due to be, and the same hereby is, VACATED, SET ASIDE, and HELD FOR NAUGHT. Because this case was settled during the pendency of appeal, however, there is no need to readdress the motions for summary judgment. For that reason, those motions, as well as the currently pending motion for attorneys' fees, and the accompanying motion to strike that motion, are all DENIED as *1291 moot. Costs are taxed as paid, and this file remains closed.
NOTES
[1]  Doc. no. 58 (Joint Motion to Vacate).
[2]  Id. at ¶ 1.